      Case 1:20-cv-00251-PAE-GWG Document 140 Filed 01/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LA’SHAUN CLARK,
                                                               :   MEMORANDUM OPINION
                           Plaintiff,
                                                               :   20 Civ. 251 (PAE) (GWG)
         -v.-
                                                               :

NEW YORK CITY HOUSING AUTHORITY,                             :
NEW YORK INSULATION &
ENVIRONMENTAL SERVICES, JLC                                  :
ENVIRONMENTAL CONSULTANTS, INC.,
ROCKMILL STEEL PRODUCTS CORP..                               :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE
        Before the Court is Plaintiff La’Shaun Clark’s motion to file a “supplemental
complaint.” 1 Clark’s pleading seeks to add allegations against defendant New York City
Housing Authority (“NYCHA”) asserting that NYCHA caused personal injuries to her through
the use of the “causative toxic substance” of crystalline silica quartz (“quartz”) in her former
apartment. Proposed Supplemental Complaint at 1, annexed as Exhibit 1 to Pl. Motion (“Prop.
Compl.”). We construe this pleading as seeking to add claims that NYCHA has caused her
injuries by fraudulently concealing the presence of quartz and asbestos, as their presence was not
mentioned in the lease she signed for her apartment. Id. NYCHA’s opposition seeks to bar the
proposed filing.

        While Clark characterizes her motion as seeking to file a “supplemental complaint,” the
rule governing “supplemental” pleadings, Fed. R. Civ. P. 15(d), applies only to motions that seek
to add a “transaction, occurrence, or event that happened after the date of the pleading to be
supplemented.” Clark, however, states that her proposed supplemental complaint “relates to the
original Complaint occurrence dates of 2/10/04 & 2/11/04 . . . .” Prop. Compl. at 1. Thus, while
Clark styles her motion as a request to file a “supplemental” pleading, the Court treats her
request as one seeking to amend her original complaint under Rule 15(a). Under Rule 15(a), a
court must “freely” give leave to amend, Fed. R. Civ. P. 15(a)(2), which normally involves an


        1
         See Letter Motion Seeking Permission to File Supplemental Complaint, filed Nov. 3,
2020 (Docket # 121) (“Pl. Motion”); Letter from La’Shaun Clark, filed Nov. 24, 2020 (Docket
# 128); Memorandum of Law in Opposition to Plaintiff’s Motion to Amend the Complaint to
Allege a Claim of Fraudulent Concealment, filed Nov. 24, 2020 (Docket # 129) (“NYCHA
Opp.”); Affirmation in Opposition to Motion to Amend, filed Nov. 24, 2020 (Docket # 130)
(“Sena Aff.”); Reply to Defendant NYCHA’s Memorandum of Law in Opposition, filed Nov.
25, 2020 (Docket # 131) (“Clark Reply”).
                                                        1
     Case 1:20-cv-00251-PAE-GWG Document 140 Filed 01/21/21 Page 2 of 5




analysis of the four factors articulated in Foman v. Davis, 371 U.S. 178, 182 (1962): undue
delay, bad faith, futility of amendment, or undue prejudice to the opposing party. Clark explains
her delay in making this amendment by tying it to her learning of the quartz based on documents
produced by NYCHA in this litigation. Prop. Compl. at 2.

        In opposing plaintiff’s motion, NYCHA makes no argument that Clark unduly delayed in
making the motion, that she acted in bad faith, or that Clark’s proposed amendment will
prejudice it in any way. 2 Instead, NYCHA has opposed this proposed filing solely on futility
grounds, arguing first that the proposed amendment introduces “a new theory of liability not
included in plaintiff’s notice of claim and the cause of action is barred by the applicable statute
of limitations,” and second that the claim does not satisfy Fed. R. Civ. P. 9(b)’s heightened
standard for pleading fraud. NYCHA Opp. at 1-2. We treat each issue separately.

         “Service of a notice of claim is a condition precedent to bringing suit against a public
corporation” such as NYCHA. J. H. v. New York City Health & Hosps. Corp., 169 A.D.3d 880,
882 (2d Dep’t 2019) (citations omitted). The reason for this requirement “is to afford the public
corporation an adequate opportunity to investigate the circumstances surrounding the [claim] and
to explore the merits of the claim while information is still readily available.” Brown v. New
York City Transit Auth., 172 A.D.2d 178, 180 (1st Dep’t 1991) (citation and quotation marks
omitted). Accordingly, “[t]he test of the notice’s sufficiency is whether it includes information
sufficient to enable the [corporation] to investigate the claim.” O’Brien v. City of Syracuse, 54
N.Y.2d 353, 358 (1981). “Causes of action for which a notice of claim is required which are not
listed in the plaintiff’s original notice of claim may not be interposed. . . . the nature of the claim
and the theory of liability are determinative . . . .” Mazzilli v. City of New York, 154 A.D.2d
355, 357 (2d Dep’t 1989) (citation omitted). But, “[t]he courts have not interpreted the statute to
require that a claimant state a precise cause of action in haec verba in a notice of claim . . .
General Municipal Law § 50-e was not meant as a sword to cut down honest claims, but merely
as a shield to protect municipalities against spurious ones.” DeLeonibus v. Scognamillo, 183
A.D.2d 697, 698 (2d Dep’t 1992) (citation omitted).

        The notice of claim must set forth “the nature of the claim” and “the time when, the place
where and the manner in which the claim arose,” among other things. N.Y. Gen. Mun. Law
§ 50-e(2). The notice of claim must be served “within ninety days after the claim arises.” Id.
§ 50-e(1)(a). However, “[a]n action based upon fraud accrues for purposes of General Municipal
Law § 50-e when the fraudulent act is committed or when ‘the plaintiff or the person under
whom the plaintiff claims discovered the fraud, or could with reasonable diligence have
discovered it’ (C.P.L.R. 213[8]), whichever occurs later.” Leonardi v. Cty. of Cayuga, 103
A.D.3d 1232, 1233 (4th Dep’t 2013) (citation omitted). The “reasonable diligence” standard
“turns upon whether the plaintiff possessed knowledge of facts from which he could reasonably
have inferred the fraud; although a plaintiff may not shut his eyes to facts which call for
investigation, mere suspicion will not suffice as a ground for imputing knowledge of the fraud.”
K & E Trading & Shipping, Inc. v. Radmar Trading Corp., 174 A.D.2d 346, 347 (1st Dep’t

       2
           NYCHA states in a footnote that Clark’s discovery of her exposure to the quartz “was
the result of ‘online research’ . . . that plaintiff could have, and indeed should have, done earlier.”
NYCHA Opp. at 6 n.4 (quoting Pl. Motion at 1). But that argument is made only with respect to
their notice of claim defense, not based on the Foman factors.
                                                  2
     Case 1:20-cv-00251-PAE-GWG Document 140 Filed 01/21/21 Page 3 of 5




1991). “Where it does not conclusively appear that plaintiff had knowledge of facts from which
the alleged fraud might be reasonably inferred, the cause of action should not be barred . . . .” Id.

        NYCHA argues that Clark had knowledge of NYCHA’s alleged fraud when she filed her
2011 notice of claim, which included allegations of personal injury stemming from asbestos that
Clark now alleges was concealed from her. See Notice of Claim dated July 28, 2011, annexed as
Exhibit D to Sena Aff. (“2011 Notice”). 3 That notice, which was used in connection with a prior
case filed by Clark and her sons in state court, alleged that she and her sons were suffering from
medical problems and that those problems “may be caused by the mold, asbestos, lead and other
infestations within their apartment.” Id. at 1. The 2011 Notice stated that Clark’s injuries
“occurred due to the negligence of the respondents in owning, maintaining and controlling the
apartment; failing to rid the apartment of mold, lead, asbestos, fungus and other infestations,”
and due to other various acts of negligence. Id. at 1-2.

        Based on these statements in the 2011 Notice, NYCHA argues that “plaintiff should have
discovered the fraud, at the latest, at the same time she discovered her personal injuries were
caused by the latent effects of her exposure to asbestos while living in the subject apartment.”
NYCHA Opp. at 6. Since “the essential facts in plaintiff’s [2011 Notice] did not put NYCHA on
notice of her intent to pursue a fraudulent concealment claim for any toxic substance,” NYCHA
alleges that her claim is now time-barred for failure to timely file a notice of claim. Id. NYCHA
does not argue that Clark’s 2019 notice of claim (annexed as Exhibit C to Sena Aff. (“2019
Notice”)) failed to put them on notice to a fraudulent concealment theory of liability, but instead
argue that the notice was untimely — specifically because it was “served . . . over eight years
after plaintiff discovered her latent exposure to toxins and should have discovered NYCHA’s
alleged fraud,” and thus “was a nullity.” Id. at 8. 4

       Clark argues that in 2011 she did not know of NYCHA’s fraudulent concealment, and
thus could not have included such a claim. Clark Reply at 1. She argues that her 2019 Notice
was timely and included within its text allegations that encompass her proposed supplemental
complaint. Id. She also argues that she could not have pled a fraudulent concealment claim for
the quartz in any of her prior notices, because the presence of quartz “was not discovered until
the production of documents in this case . . . .” Id. at 2.

       The Court finds that the 2011 Notice conclusively establishes that Clark was aware of the
presence of asbestos in her apartment, and therefore she should have discovered NYCHA’s

       3
          While these documents are outside the four corners of Clark’s pleading, this Court may
properly take judicial notice of them “not to prove the truth of their contents but only to
determine what the documents stated.” Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir.
1991).

       4
           The argument that plaintiff’s discovery of her exposure to toxins occurred in 2011
rather than in 2019 as stated in the 2019 notice of claim would seem to call into question more of
this suit than just the proposed amended complaint as to fraudulent concealment. But such
arguments — whether based on a statute of limitations argument or res judicata --- have never
been raised by defendants and thus are not now before Court. Rather, the only issue is whether
the fraudulent concealment allegations as to asbestos and quartz are properly in this case.
                                                 3
     Case 1:20-cv-00251-PAE-GWG Document 140 Filed 01/21/21 Page 4 of 5




alleged fraudulent concealment with regard to asbestos. That is, Clark in 2011 “possessed
knowledge of facts from which [she] could reasonably have inferred the fraud.” K & E Trading
& Shipping, 174 A.D.2d at 347; see also O’Brien v. Cty. of Nassau, 164 A.D.3d 684, 687 (2d
Dep’t 2018) (fraudulent concealment asbestos claim began running when plaintiff became aware
of presence of asbestos). Thus, any fraudulent concealment claim premised on asbestos in her
apartment that she now seeks to assert is barred by her failure to include that theory of liability in
her 2011 Notice, as her asbestos fraudulent concealment claim had accrued at that point. See
Mazzilli, 154 A.D.2d at 357 (2d Dep’t 1989) (“Causes of action for which a notice of claim is
required which are not listed in the plaintiff’s original notice of claim may not be interposed.”)
(citation omitted).

        But this ruling does not dispose of the entire proposed supplemental complaint, since
Clark hopes to add a claim of fraudulent concealment based on the presence of quartz in her
apartment. See Prop. Compl. at 1. And unlike her asbestos fraudulent concealment claim, there
is nothing in the 2011 Notice by which this Court could “conclusively” determine that Clark
“had knowledge of facts from which the” quartz fraud “could reasonably be inferred.” Oggioni
v. Oggioni, 46 A.D.3d 646, 649 (2d Dep’t 2007) (quoting Trepuk v. Frank, 44 N.Y.2d 723, 725
(1978)). NYCHA presents no arguments for why Clark should have discovered her exposure to
the quartz at an earlier date, other than to assert that Clark could have done her “online research”
earlier. NYCHA Opp. at 6 n.4. But this ignores Clark’s contention that she only discovered the
presence of the quartz at all because of NYCHA’s recent production of documents that identified
for the first time the substances present (“Ardex K 15” and “Ardex P82”) that actually contained
the quartz. Clark Reply at 2. Thus, Clark did not possess the requisite knowledge to infer
fraudulent concealment as to quartz until recently. Oggioni, 46 A.D.3d at 649.

         While the 2019 notice of course does not contain any specific mention of quartz,“[t]he
test of the notice’s sufficiency is whether it includes information sufficient to enable the
[corporation] to investigate the claim.” O’Brien, 54 N.Y.2d at 358. NYCHA does not contest
that the 2019 Notice contained information sufficient to investigate potential claims of fraudulent
concealment by Clark. Indeed, its investigation of Clark’s claims led to its recent production of
the information about the presence of quartz. Thus, NYCHA has never presented an argument as
to why the 2019 Notice is insufficient to support the proposed claim of fraudulent concealment
as to quartz. Accordingly, allowing this proposed amendment with respect to her fraudulent
concealment relating to quartz would not impermissibly circumvent the notice of claim
requirement, as the proposed amendment’s theory of liability is encompassed by the 2019
Notice.

        That being said, NYCHA is correct that the proposed “supplement” fails under the
pleading rules of the Federal Rules of Civil Procedure. We need not even reach the issue of
whether the fraudulent concealment claim satisfies Fed. R. Civ. P. 9(b), which it does not. The
claim does not even satisfy the lesser standard contained in Fed. R. Civ. P. 8(a). See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“[A party’s] obligation to provide the grounds of
his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of
the elements of a cause of action will not do.”) (quotation marks, citation, and alteration
omitted). While the proposed supplement recites the elements of a fraudulent concealment
claim, the facts pled are insufficient to show that the elements of a fraudulent concealment claim


                                                  4
     Case 1:20-cv-00251-PAE-GWG Document 140 Filed 01/21/21 Page 5 of 5




are met. They are also insufficient to meet the heightened pleading of Fed. R. Civ. P 9(b) for the
reasons stated by the defendants. NYCHA Opp. at 9-12.

         Nonetheless, in light of plaintiff’s pro se status, we will give her an opportunity to move
to file an amended complaint that adds only a claim of fraudulent concealment as to quartz, if she
wishes to do so and can cure the deficiencies. Any such motion must attach a copy of the full
proposed amended complaint. No allegations may be added to the original complaint except
those that properly plead a claim of fraudulent concealment as to the quartz. Clark is warned that
the new amended complaint if accepted will completely replace her prior complaint, and thus she
must include within the text of the proposed amended complaint all allegations she is making in
this case, including those in the original complaint. Clark is not obligated to file such a
motion --- but if she does so, it must be filed by February 5, 2021.

       SO ORDERED.

Dated: January 21, 2021
       New York, New York




                                                 5
